Case 1:18-cr-00520-RMB Document 70 Filedd. Ndr bolle Quen n On h
| USDC SDNY
1 DOCUMENT
|] ELECTRONICALLY FILED

Il DOC #: aa}
| DAE FILED: 1o/2z 14

   

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

 

 

- eee ee Le LL
UNITED STATES OF AMERICA
RESTITUTION ORDER WITH
- VV. 7 LIST OF VICTIMS
JON FE. MONTROLL, 18 Cr. 520 (RMB)
a/k/a “Ukyo,” :
Defendant.
ee ae ee LLL

Upon the application of the United States of America,
by its attorney, Geoffrey S. Berman, United States Attorney for
the Southern District of New York, Andrew Thomas, Assistant
United States Attorney, of counsel; the presentence report; the
Defendant’s conviction on Count One of the above Information; the
sentencing proceeding held on July 11, 2019; the restitution
hearing held on September 10, 2019; the supplemental restitution
proceeding held on October 8, 2019; and all other proceedings
and submissions in this case, including the submission from
defense counsel dated October 11, 2019 and the Government dated
October 16, 2019; it is hereby ORDERED that:

1. Amount of Restitution. Jon E. Montroll the
defendant, shall pay restitution in the total amount of
$155,572.53 to the victims of the offense charged in Count One.
The names of the identified victims are set forth in the

Schedules of Victims attached hereto. Upon advice of a victim

 
Case 1:18-cr-00520-RMB Document 70 Filed 10/22/19 Page 2 of 2

change of address, the Clerk of the Court is authorized to send
payments to the new address without further order of this Court.

2. Payment Schedule. The defendant shall make
restitution to victims payable to the Clerk of Court, U.S.
District Court. Restitution shall be paid at the rate of 15% of
the defendant’s gross monthly income.

3, Sealing. Consistent with 18 U.S.C. §$83771 (a) (8) &
3664 (d) (4) and Federal Rule of Criminal Procedure 49.1, to
protect the privacy interests of victims, the Schedule of
Victims attached hereto shall be filed under seal, except that
copies may be retained and used or disclosed by the Government,
the Clerk’s Office, and the Probation Department, as need be to
effect and enforce this Order, without further order of this

Court.

Dated: New Yq@rk, New York
10 fas. , 2019
I< Mis rofer/ td
DAT

HONORABLE RICHARD M. BERMAN
UNITED STATES DISTRICT JUDGE

 
